Citation Nr: 1525702	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-32 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased rating for migraine headaches, currently evaluated as 50 percent disabling.

2. Entitlement to an increased rating for keratoconus, currently evaluated as 30 percent disabling.

3. Entitlement to an increased rating for exercise induced asthma, currently evaluated as 20 percent disabling.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).

5. Whether new and material evidence has been received to reopen the claim for service connection for bronchitis.

6. Entitlement to service connection for a respiratory disorder other than asthma.



REPRESENTATION

Veteran represented by:	David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to January 1977 and from June 1979 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran has submitted pertinent evidence subsequent to the September 2013 Statement of the Case.  However, she has waived the right to have that evidence initially reviewed by the Agency of Original Jurisdiction (AOJ), although such a waiver is not necessary in her case.  See February 2015 Statement of Veteran; see also VBA Fast Letter 14-02 (setting forth that a waiver of initial AOJ review will not be required for newly-received evidence for claims appealed on or after February 2, 2013).

The Board has recharacterized the claim for service connection for bronchitis into a claim for a respiratory disorder other than asthma.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  That issue is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1. The Veteran's migraine headaches manifest with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2. The Veteran's keratoconus is treated with contact lenses, and is manifested by visual acuity of no worse than 20/40 corrected distance vision in the right eye and 20/400 corrected distance vision in the left eye.

3. The Veteran's exercise induced asthma is manifested by Forced Expiratory Volume in 1 second (FEV-1) of 64 percent predicted and a FEV-1/Forced Vital Capacity (FVC) of 113 percent; there is no indication of at least monthly visits to a physician for required care of exacerbations or intermittent courses of systemic corticosteroids.

4. Service connection is established for migraine headaches, as 50 percent disabling; keratoconus, as 30 percent disabling; and exercise induced asthma, as 30 percent disabling.  The combined disability rating is 70 percent.

5. The Veteran's migraine headaches render her incapable of gainful employment consistent with her educational background and occupational experience.

6. In an unappealed August 1991 rating decision the RO denied the Veteran's claim of entitlement to service connection for bronchitis, in part, because the evidence did not show that he was diagnosed with bronchitis.  VA did not receive new and material evidence within a year of that decision.

7. The evidence received since the August 1991 rating decision, in particular a VA treatment records, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 50 percent for migraine headaches are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).

2. The criteria for a rating in excess of 30 percent for keratoconus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.79, Diagnostic Codes 6035, 6064, 6066 (2014).

3. The criteria for a rating in excess of 30 percent for exercise induced asthma are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6602 (2014).

4. The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2014).

5. The August 1991 rating decision denying the Veteran's claim of entitlement to service connection for bronchitis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

6. Evidence received since the August 1991 rating decision is new and material and the claim of entitlement to service connection for bronchitis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the decision on the TDIU claim and petition to reopen is fully favorable, the Board need not address these duties in relation to these claims.
Regarding the Veteran's claims for increased ratings, she was provided with a notice letter in August 2010 detailing the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Although the Veteran was not specifically advised how to substantiate her claim for an increased rating, the Board finds that this error is not prejudicial.  Specifically, the Veteran was provided notice of how to substantiate a claim for an increased rating in September 2008 for unrelated claims, so she already had this information at the time she filed the instant claim.  Moreover, statements and hearing testimony submitted in support of his claims have indicated familiarity with the requirements for an increased rating.  See the October 2012 notice of disagreement and February 2015 brief from the Veteran's attorney. Given the above, the Board concludes that the lack of notice in the instant claim is not prejudicial as the Veteran possesses actual knowledge of how to substantiate a claim for an increased rating.  See also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated that any defect in notice was cured by actual knowledge on the part of the appellant).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Accordingly, the Board finds that the duty to notify is satisfied.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, service treatment records are associated with the claims file, and all post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.   She was provided with multiple VA examinations to assess the severity of her exercise induced asthma, keratoconus, and migraine headaches.  The Board finds these examinations are adequate for deciding the issues of entitlement to higher ratings for those service-connected disabilities on appeal, as each involved a review of the Veteran's pertinent medical history, a clinical evaluation of the Veteran, and a discussion of the relevant symptomatology that is responsive to the rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   Indeed, the Veteran has not argued that those VA examinations are somehow inadequate.  In light of the foregoing, the Board is satisfied that the duty to assist is also met.

Analysis

A. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

1. Migraine Headaches

The Veteran's migraine headaches have been rated as 50 percent disabling throughout the period on appeal.

Under Diagnostic Code 8100, the maximum schedular evaluation of 50 percent is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

A September 2009 VA treatment record (Virtual VA) noted a migraine lasting five days with vomiting.  The Veteran was photophobic during that migraine.

An April 2010 VA treatment record notes a long history of migraines, typically occurring four to six times per month.  Migraines were noted as causing light sensitivity and slight nausea.  Throbbing in the left retro orbital area was noted.  

An October 2010 VA treatment record (Virtual VA) notes migraines every day over a two week period.  The migraines were described as severe.  The Veteran complained of vomiting and some dizziness. 

In December 2010, the Veteran was afforded a VA examination.  There, the Veteran reported migraines six to seven times per month.  The Veteran reported nausea and vomiting with each migraine.  She reported sensitivity to light during a migraine.  The Veteran's migraines were described as incapacitating each time.  

An April 2011 VA treatment record (Virtual VA) noted four to six migraines per month.  The latest migraine lasted three days with light sensitivity, slight nausea, and throbbing.

A May 2011 VA treatment record (Virtual VA) noted headache pain was seven on a scale of ten.  The Veteran denied light sensitivity, epiphora or eye pain.  

A December 2011 VA treatment record (Virtual VA) noted severe, worsening migraines, which occur seven to ten times per month.

A January 2012 VA treatment record notes a history of migraines.  The Veteran reported using abortive, not preventative, medications.  The Veteran described headaches as bifrontal pain radiating to the back of her head, which is followed by extreme nausea and photophobia.  The Veteran reported ten migraines per month.  She reported frustration at being unable to work due to the frequency and severity of her migraines.

A May 2012 VA treatment record (Virtual VA) noted improving migraines with medication.

A September 2012 VA treatment record (Virtual VA) noted a history of migraines.  The Veteran noted taking more medication that she has been prescribed in order to attempt to control her headaches.  She reported nausea, light and noise sensitivity.

The Veteran was afforded a VA examination in November 2012.  There, the Veteran reported trying different medication trials and acupuncture with minimal success.  The Veteran reported an unrelenting headache for the week prior to the VA examination.  The Veteran's eyes were watery, though some relief occurred when the room's lights were dimmed.  Several medications were noted.  Symptoms were: constant head pain, pulsating or throbbing head pain, pain localized to one side of the head, pain worsened with physical activity.  The Veteran also reported experiencing nausea, vomiting, sensitivity to light, and changes in vision during a migraine.  Head pain typically lasts more than two days and is localized to the right side of the Veteran's head.  Characteristic prostrating attacks of migraine headache pain were noted as occurring more than once per month.  Very frequent prostrating and prolonged attacks of migraine headache pain were also noted.

A November 2012 VA treatment record (Virtual VA) noted a history of migraine headaches.  The Veteran complained of a temporal headache lasting two weeks with photophobia.

A March 2013 VA treatment record (Virtual VA) noted that the Veteran had migraine headaches at least twice per month, lasting seven to ten days.  She reported that her headaches were less intense.  The treating physician noted that migraines were difficult to control.

As noted above, 50 percent is the maximum rating schedular rating available for migraine headaches.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  There is no other appropriate diagnostic code under which alternative criteria could be applied.

Under such circumstances, the Veteran may only receive a higher rating for migraine headaches on an extra-schedular basis. 38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).   As explained in detail above, the Veteran's migraine headaches are manifested by very frequent completely prostrating and prolonged attacks of migraine headache pain.  As shown above, this type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 8100.  See 38 C.F.R. § 4.124a.  Hence, the rating criteria reasonably describe the Veteran's migraine headaches, and referral for an extra-schedular rating is not warranted.  Id.

2. Keratoconus

The Veteran's keratoconus has been rated as 30 percent disabling throughout the period on appeal under Diagnostic Code 6035-6064.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Diagnostic Code 6035 provides that keratoconus is to be evaluated on impairment of visual acuity.  See 38 C.F.R. § 4.79, Diagnostic Code 6035.  Impairment of visual acuity is determined on the basis of corrected distant vision.  38 C.F.R. § 4.76(b).

Diagnostic Code 6064 provides a minimum 30 percent rating for no more than light perception in one eye and 20/40 corrected distance vision in the other eye.  A 40 percent rating is warranted for 20/50 corrected distance vision in the other eye, a 50 percent rating for 20/70 corrected distance vision in the other eye, a 60 percent rating for 20/100 corrected distance vision in the other eye, a 70 percent rating for 20/200 corrected distance vision in the other eye, a 80 percent rating for 15/200 corrected distance vision in the other eye, a 90 percent rating for corrected distance 10/200 vision in the other eye, and a total evaluation for 5/200 corrected distance vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6064.  
Diagnostic Code 6066 provides a 30 percent rating where there is 20/200 corrected distance vision in one eye and 20/50 corrected distance vision in the other eye.  A 40 percent rating is warranted where there is 20/200 corrected distance vision in one eye and 20/70 corrected distance vision in the other eye.  A 60 percent rating is warranted for 20/200 corrected distance vision in one eye and 20/100 corrected distance vision in the other eye.  Finally, a 70 percent rating is warranted where there is 20/200 corrected distance vision in both eyes.  38 C.F.R. § 4.79, Diagnostic Code 6064.

The rating criteria also indicate that loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at one foot and when further examination of the eye reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at three feet. 38 C.F.R. § 3.350(a)(4).

The Veteran was afforded a VA examination in September 2010.  There, it was noted that the Veteran vision in the right eye was better than her vision in the left eye.  Corrected visual acuity in the Veteran's right eye (distance and near) was 20/30, and corrected visual acuity in the Veteran's left eye (distance and near) was 20/400.  Visual fields were normal.  It was noted that while the Veteran has been prescribed contact lenses, her corneas are too deep to support contact lenses.  

An October 2011 VA treatment record indicates that corrected vision in the Veteran's left eye was 20/200 and corrected vision in the right eye was 20/20.

A May 2011 VA treatment record (Virtual VA) reflects corrected vision in the left eye as 20/200 and corrected vision in the right eye as 20/25+.

A June 2011 VA treatment record (Virtual VA) noted corrected vision in the left eye as 20/200 and corrected vision in the right eye as 20/25.

A February 2012 VA treatment record (Virtual VA) noted corrected vision in the left eye as 20/200 and corrected vision in the right eye as 20/25.  

The Veteran was afforded another VA examination in November 2012.  There, it was noted that the Veteran wears contact lenses or glasses to correct her vision.  Left eye vision problems were described as more severe than in the right eye.  In the right eye, corrected distance and near vision was measured at 20/40 or better.  In the left eye, corrected distance and near vision was measured at 20/200.  The Veteran did not have anatomical loss of any eye, light perception only, or extremely poor vision in either eye.  It was also noted that the Veteran has been prescribed contact lenses.  No visual field defects were noted.  Preoperative bilateral cataracts were noted. 

A February 2013 VA treatment note (Virtual VA) notes that the Veteran experienced diplopia while driving at night with glasses.  Corrected vision in the left eye was recorded as 20/200, while corrected vision in the right eye was recorded as 20/30.

A rating in excess of 30 percent for keratoconus is not warranted.  Although the RO has utilized Diagnostic Code 6064 to evaluate the Veteran's keratoconus, that diagnostic code is inapplicable as there is no evidence that the Veteran experiences no more than light perception in one eye.  See November 2012 VA Examination Report.  Rather, the Veteran's keratoconus is more appropriately rated under Diagnostic Code 6066.  Here, while the Veteran's corrected vision in her left eye has fallen between 20/200 and 20/400 throughout the period on appeal, there is no evidence that corrected distance vision in her right eye has been measured as 20/70, which is required for a rating in excess of 30 percent under Diagnostic Code 6066.  

The Board has also considered whether referral for an extra-schedular rating for the keratoconus is appropriate.  However, this disability results in impaired visual acuity, which is the exact symptomatology contemplated in Diagnostic Code 6066.  Thus, as the rating criteria reasonably describe the Veteran's keratoconus, referral for an extra-schedular rating is not warranted.  See Thun, supra. 

3. 
Exercise Induced Asthma

The Veteran's exercise induced asthma has been rated as 30 percent disabling under
Diagnostic Code 6602, which rates bronchial asthma.  Under that code, a 30 percent rating is warranted for FEV-1 of 56 to 70 percent predicted; or, FEV-1/FVC of 56 to 70 percent; or, daily inhalational or oral bronchodilator therapy; or, inhalational anti-inflammatory medication.  38 C.F.R. § 4.97, Diagnostic Code 6602.

A 60 percent rating is warranted for FEV-1 of 40 to 55 percent predicted; or, FEV-1/FVC of 40 to 55 percent; or, at least monthly visits to a physician for required care of exacerbations; or, intermittent (at least three per year) course of systemic (oral or parenteral) corticosteroids.  Id.

A 100 percent rating is warranted for FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Id. 

When evaluating based on pulmonary function tests (PFTs), post-bronchodilator results are to be used when applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  See 38 C.F.R. §4.96(d)(5).

An April 2010 VA treatment record (Virtual VA) notes the Veteran denied asthma.

A June 2010 VA treatment record notes that the Veteran reported to the emergency room for shortness of breath.  The Veteran's shortness of breath was attributed to mild congestive heart failure and cardiomegaly. 

The Veteran was afforded a VA examination in December 2010.  There, the Veteran denied shortness of breath.  She reported using an inhaler three to five times per day, which she reported helps.  The Veteran stated that shortness of breath is worsened with walking 100 yards.  The Veteran stated that in June or July 2010 she went to the emergency room for shortness of breath.  The Veteran's lungs were described as having good auscultation bilaterally.  Pre-bronchodilator pulmonary functioning testing (PFT) revealed a FVC of 54% predicted, a FEV-1 of 61% predicted, and a FEV-1/FVC of 112% predicted.  Post-bronchodilator testing revealed a FVC of 56% predicted, a FEV-1 of 64% predicted, and a FEV-1/FVC of 113% predicted.  X-rays showed no active disease in the lungs.

The Veteran was afforded a VA examination in November 2012.  There, the Veteran reported continuous shortness of breath with mild exertion.  The use of an inhaler was noted.  The Veteran reported no recent treatment or hospitalizations for asthma.  Physical examination revealed no wheezes, rales or rhonchi.  The Veteran's lungs were clear.  The Veteran's asthma did not require the use of oral or parenteral corticosteroid medications.  Inhalation bronchodilator therapy, however, was noted.  The Veteran's asthma does not require the use of an oral bronchodilator, antibiotics, or oxygen therapy.  

The Veteran did not have any asthma attacks with episodes of respiratory failure in the past 12 months.  Likewise, the Veteran did not have any physician visits for required care of exacerbations.  Chest X-rays were negative for any acute processes.  The PFTs from the December 2010 VA examination were cited.

The Veteran's exercise induced asthma does not meet the criteria for a rating in excess of 30 percent under Diagnostic Code 6602.  The relevant evidence during the period on appeal shows FEV-1 of 66 percent predicted, and FEV-1/FVC of 113 percent, and there is no evidence of at least monthly visits to a physician for required care of exacerbations; or, intermittent (at least three per year) course of systemic (oral or parenteral) corticosteroids.  Simply, there is no evidence of record during the period on appeal showing that a rating in excess of 30 percent under Diagnostic Code 6602 is warranted. 

The Board has also considered whether referral for an extra-schedular rating for the exercise induced asthma is appropriate.  However, the Veteran's exercised induced asthma results in decreased pulmonary function and shortness of breath, the same symptomatology measured under Diagnostic Code 6602.  Thus, the rating criteria reasonably describe the Veteran's exercise induced asthma, referral for an extra-schedular rating is not warranted.  See Thun, supra. 

B. TDIU

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran is currently service connected for bronchitis, as 50 percent disabling; keratoconus, as 30 percent disabling; and exercise induced asthma, as 30 percent disabling.  The combined disability rating is 70 percent.  The Veteran meets the schedular TDIU criteria.  38 C.F.R. § 4.16(a).

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude her from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

The Veteran reported completing two years of college-level coursework.  See April 2013 Form 21-8940.  She is a certified nursing assistant.  See id.  Her prior work history includes a sales position from 1992 to 2002, elder care from 1998 to 2000 and a position in a nursing home from 2002 to 2005, at which time she stopped working due to migraine headaches and asthma.  Id.

A January 2004 VA examination-conducted while the Veteran was employed-noted that the Veteran lost four to six days per month while working as a home health aide due to her migraine headaches.

An October 2008 VA examination-conducted after the Veteran became unemployed-noted that that the Veteran's migraine headaches caused her to leave work often when she was employed.  

As discussed above, a December 2010 VA examination noted debilitating migraines six to seven times per months.  The examiner explained that "[t]hey are incapacitating each time.  This limits her and her occupation. . . ."  The examiner explained that "[t]his limits her and her activities of daily living as her migraines are testing."

A November 2012 VA examiner opined that:

"[The Veteran] has frequent incapacitating headaches which cause inability to concentrate, affect her vision, affect her gait for the duration of the headache.  Her headaches are unpredictable regarding timing and no prophylactic medications have been successful in preventing them.  She has had no success with abortive medications as well, and typically has to endure the headache until it subsides which may be days later unless she seeks emergency help and administration of sedating narcotic medications which would leave her unable to participate in work due to drowsiness."

A February 2015 private vocational assessment was conducted.  There, the examiner concluded that the Veteran's service-connected migraine headaches render her unemployable.  The examiner reviewed the Veteran's claims file and explained that given the frequency that the Veteran experiences migraines, which make her sensitive to light, noise and smells, it is unlikely that any employer would hire the Veteran.  The examiner also explained that if the Veteran were to obtain employment, it is unlikely that she would be able to maintain any employment given her inability to maintain regular attendance or sustain concentration due to the debilitating nature of her migraines.  

The above-cited evidence demonstrates that the Veteran experiences debilitating migraines at least six times per month, which sometimes span several days each, and during each debilitating migraine it is impossible for the Veteran to work.  The Veteran's only option for treating a debilitating migraine is to seek emergency help and take sedating narcotic medications, which also render her unable to work.  See November 2012 VA Examination Report.  While the Veteran has some college-level education, the frequency and severity of her migraine headaches do not appear to allow her to work in any sort of setting, be it sedentary or manual.  As such, the Veteran's migraines render her unemployable, and a TDIU is granted. 

C. New and Material Evidence

Service connection for bronchitis was previously denied in an August 1991 rating decision.  The Veteran did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the August 1991 rating decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The claim may be reopened if new and material evidence is submitted.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision consisted of the Veteran's STRs, various VA treatment records, and the report of a January 1991 VA examination.  An August 1991 rating decision denied the Veteran's claim as there was no evidence that she had been diagnosed with bronchitis. 

Newly received evidence includes an August 2010 VA treatment record, which notes acute bronchitis.  This evidence was not previously considered by decision makers, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Accordingly, the claim for service connection for bronchitis is reopened.


ORDER

A disability rating in excess of 50 percent for migraine headaches is denied.  

A disability rating in excess of 30 percent for keratoconus is denied.

A disability rating in excess of 20 percent for exercise induced asthma is denied.

A TDIU is granted, subject to the regulations governing the payment of monetary benefits.

New and material evidence having been received, the claim of entitlement to service connection for bronchitis is reopened.


REMAND

As noted above, a VA treatment record notes that the Veteran was assessed as having acute bronchitis.  See August 2010 VA Treatment Record.  Additionally, service treatment records note an upper respiratory infection/bronchitis in August 1982 and bronchitis in February 1986.  As such, a VA examination to determine the nature and etiology of any respiratory disorder other than asthma is required.  
As the matter is being remanded, updated VA treatment records should be obtained.  The last obtained VA treatment record is dated in August 2013 (Virtual VA).  Additionally, records from the Williamsburg Regional Hospital in Kingstree, South Carolina, should be secured.  See August 2010 Report of General Information.

Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the Veteran, obtain records from Williamsburg Regional Hospital in Kingstree, South Carolina.  See August 2010 Report of General Information.

2. Obtain updated VA treatment records dated August 2013 forward.

3. Then schedule the Veteran for a VA examination to determine the nature and etiology of any respiratory disorder other than asthma.  After examination and review of the claims file, the examiner determine whether any respiratory disorder other than asthma is present, specifically considering the August 2010 VA treatment record documenting acute bronchitis, as well as any other records obtained in conjunction with this remand.

For any respiratory disorder other than asthma diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset in service, or is otherwise related to service, to include treatment for an infection/bronchitis in August 1982 and bronchitis in February 1986.  

The examiner should provide a complete rationale for any opinion given.
If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.

4. Then readjudicate the claim, and issue a supplemental statement of the case as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


